863 F.2d 1162
Russell T. JACKSON, Plaintiff-Appellant,v.Toni V. BAIR;  Fred E. Jordan, Regional Administrator,Virginia Department of Corrections;  E.C. Morris;Edward W. Murray;  Allyn R. Sielaff,Defendants-Appellees.
No. 87-3827.
United States Court of Appeals,Fourth Circuit.
Dec. 20, 1988.
ORDER

1
The panel opinion, Jackson v. Bair, 851 F.2d 714 (4 Cir.1988), having been withdrawn and the case reargued in banc, it is ORDERED


2
That the judgment of the district court is affirmed by an equally divided court.